Citation Nr: 1105561	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from June 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  As of December 31, 1989, the Veteran did not have any 
remaining entitlement to educational assistance under Chapter 34, 
Title 38, United States Code.

2.  The Veteran did not serve on active duty at any time during 
the period of October 19, 1984, and July 1, 1985, nor was he 
discharged from active duty after June 30, 1985.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3011, 3012, 3221 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 21.7042, 21.7043, 21.7044, 21.7050, 21.7051 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

However, in a case such as this, where the pertinent facts are 
not in dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to substantiate 
the claim, and VCAA is not applicable.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (VCAA does not apply where the 
record indicates there is no reasonable possibility that any 
further assistance would aid the claimant in substantiating his 
claim).  In addition, the VCAA does not apply where application 
of the law to the facts is dispositive because there is no 
entitlement under the law to the benefit sought.  Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  Consequently, no 
discussion of VA's duties to notify and assist is necessary.

The Veteran's DD Form 214 reflects that he had active service 
from June 1975 to August 1976.  An Education Master Record Status 
report shows that he was granted basic eligibility for Chapter 34 
benefits.  He has stated that he did not exhaust these benefits 
and wants to use his educational benefits at this time.   

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 31, 
1955, and before January 1, 1977, and who were discharged or 
released therefrom under conditions other than dishonorable; (B) 
who contracted with the Armed Forces and were enlisted in or 
assigned to a reserve component prior to January 1, 1977, and as 
a result of such enlistment or assignment served on active duty 
for a period of more than 180 days, any part of which commenced 
within 12 months after January 1, 1977, and were discharged or 
released therefrom under conditions other than dishonorable; or 
(C) were discharged or released from active duty, any part of 
which was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (b) because of a  
service-connected disability.  38 U.S.C.A. § 3452(a)(1).  By 
congressional action, the entire Chapter 34 program expired on 
December 31, 1989.  38 U.S.C.A. § 3462(e). 

Pursuant to 38 U.S.C.A. § 3462, and 38 C.F.R. § 21.1042, an 
eligible person's ending date of eligibility for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, was ten years after his release from active duty, or 
December 31, 1989, whichever was earlier.  Thus, under the law 
and regulation cited above, all eligibility ended December 31, 
1989, (after which time, eligibility may be converted to Chapter 
30 eligibility, as set forth below, for remaining Chapter 34 
entitlement).  Furthermore, the entire Chapter 34 program was 
discontinued by law effective January 1, 1990, and no benefits 
can be paid under that program on or after that date.  38 
U.S.C.A. § 3462(e).  

If, on December 31, 1989, an individual was eligible for Chapter 
34 education benefits, had remaining entitlement thereto and 
meets certain additional criteria, he may be eligible to 
"convert" those benefits in order to receive educational 
assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  To 
convert Chapter 34 benefits to Chapter 30 benefits, a claimant 
must have served on active duty at any time during the period 
between October 19, 1984, and July 1, 1985, and have continued on 
active duty without a break in service for three years after June 
30, 1985, or have been discharged after June 30, 1985, for a 
service-connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a). 

Although the Veteran was eligible for Chapter 34 educational 
benefits, the Board finds that, as of December 31, 1989, he did 
not have any entitlement remaining to those benefits as his 
delimiting date had passed and an extension was not requested 
within one year.  Pursuant to law, he had 10 years in which to 
utilize his education benefits.  38 C.F.R. § 21.1042.  A period 
of eligibility may be extended when a veteran applies for an 
extension within the applicable time frame (generally one year 
from the delimiting date) and the veteran was prevented from 
initiating or completing the chosen program of education within 
the otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  38 C.F.R. § 21.7051(a).  The Veteran was 
discharged from service August 24, 1976.  Thus, his 10-year 
delimiting date by which he had to use his Chapter 34 benefits 
was August 25, 1986.  (See Education Master Record Status 
report.)  There is no evidence, nor has the Veteran contended, 
that he filed for an extension of the delimiting date or that he 
had a physical or mental disability preventing him from beginning 
or resuming a chosen program of education.  Consequently, the 
Board finds that the Veteran had no entitlement remaining to 
receive Chapter 34 education assistance as of December 31, 1989, 
and therefore conversion to Chapter 30 education benefits is not 
warranted.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a)(2).

Moreover, the evidence fails to establish that the Veteran served 
on active duty since he separated from service in August 1976.  
He did not serve on active duty at any time during the period 
between October 19, 1984, and July 1, 1985, and he was not 
discharged from active duty after June 30, 1985.  Thus, the 
evidence does not demonstrate that the Veteran meets these 
requirements to convert his Chapter 34 benefits to Chapter 30 
benefits.  The Board further notes that the Veteran is not 
otherwise shown to be eligible for Chapter 30 education 
assistance benefits because he served on active duty prior to 
June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7042(a).  

For the foregoing reasons, the Board finds that the Veteran is 
not entitled to conversion of his Chapter 34 educational 
assistance benefits to Chapter 30 educational assistance benefits 
as a matter of law.  Consequently, the Veteran's appeal must be 
denied.  

In rendering this decision, the Board notes the Veteran's 
argument that he is entitled to Chapter 30 benefits because he 
entered active service on the delayed entry program.  However, 
the Board finds that this fact is not relevant to the inquiry 
before it as the Veteran's period of active duty was entirely 
before July 1, 1977 (the date one had to have entered into active 
military service in order to be eligible for Chapter 34 
educational assistance).  The purpose of the delayed entry 
provision was to preserve benefits for those who had entered into 
an agreement for delayed entry but had not yet entered in active 
duty by July 1, 1977.  Thus, this argument is not prevailing.

Furthermore, the Board notes the Veteran's argument that his 
delayed entry agreement promised him he would always have his 
benefits.  Despite this contention, the Board notes that the law 
and regulations are controlling over any representations that may 
have been given at the time the Veteran signed his delayed entry 
agreement.  The law provides that educational assistance benefits 
are only available for a period of 10 years generally starting on 
the first day after the Veteran's separation from active duty.  
As previously set forth, there is only one exception to that for 
which an extension of that 10-year period may be granted, which 
has not been shown in this case.  The Board is sympathetic to the 
Veteran.  However, the law prohibits entitlement to the benefit 
sought, and the Board is bound by the laws and regulations 
applicable to the benefit sought.  See 38 C.F.R. § 19.5.   


ORDER

Entitlement to basic eligibility for educational assistance under 
Chapter 30, Title 38, United States Code, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


